Interim Decision #1782

MATTER

or

SAIIELLAIIIDE8

In Visa Petition Proceedings
A-12284847
Decided by District Director May 8, 1967
Wbere beneficiary was awarded a diploma in aircraft maintenance engineering
technology but evidence of record reveals that snob a diploma does not qualify

the recipient thereof for recognition as a professional engineer and that the
credits earned are not acceptable for postgraduate work in engineering, be is
not a member of the professions within the meaning of section 101(a) (32) of
the Immigration and Nationality Act, as amended, and, therefore, ineligible
for preference classification under section 203(a) (3) of the Act as an aircraft
maintenance engineer.

Discussion: The petition seeks to classify the beneficiary as a
preference immigrant under section 203 (a.) (3) of the Immigration
and Nationality Act, as amended, based upon his qualifications as an
aircraft maintenance engineer.
The beneficiary is a 41-year-old native and citizen of Greece, presently residing in Cardena, California. He was graduated on March 27,
1861 from the Northrop Institute of Technology, Inglewood, California with a diploma in aircraft maintenance engineering technology.

Since February 5, 1965 he has been employed by Magnetics. Inc.,
Venice, California in its production and manufacturing control de-

partment. His present duties include the control and issuance of
material to its manufacturing department.
Section 203(a) (3) of the Immigration and Nationality Act, as
amended, provides for the availability of visas to qualified immigrants who are members of the profession, or who because of their
exceptional ability in the sciences or the arts will substantially benefit
prospectively the national economy, cultural interests, or welfare of
the United States.
Section 101(a) (32) of the Immigration and Nationality Act, as
amended, defines the term "profession" as including but not being
limited to architects, engineers, lawyers, physicians, surgeons, and
teachers in elementary or secondary schools, colleges, academies, or
seminaries.
416

Interim Decision #1782
Although the above definition is intended to serve only as a guide,
examination of the occupations listed indicates a characteristic common to all. Recognition of professional status in these fields normally
requires the attainment of at least a baccalaureate degree or the equivalent in specialized experience. The attainment of such a degree, however, does not in all instances accord such recognition. First, the
knowledge acquired must be a realistic prerequisite for entry into that
field and secondly, the degree obtained must not be so avocational in
nature that it does not provide the recipient with a background which
can be accepted as a realistic qualification for that field.*
According to Mr. K. L. Strite, Dean of Engineering, Northrup
Institute of Technology, the Institute offers both the diploma course
in aircraft maintenance engineering technology and a bachelor of science degree in aircraft maintenance engineering. He clarified, however, that neither of these courses qualify the recipient for recognition
as a professional engineer and that the credits earned in these courses
would not be acceptable for post graduate work in engineering. Dean
Strite stated that the diploma course is about two thirds of the bachelor of science degree course.
-

Inquiry at the University of California, Los Angeles, has confirmed

that the recipient of such degree would' not be admitted to postgraduate study at that institution, and inquiry to the Board of Registration
for Civil and Professional Engineers of the State of California elicited
the following response: "The Board does not register engineers in
the branch of aircraft maintenance engineering. The holder of a bachelor of science degree in aircraft maintenance engineering could presumably qualify for registration as a mechanical engineer when he
meets the other requirements for registration. These requirements
would include passing the engineering fundamentals examination, two
years of acceptable mechanical engineering experience after the fundamentals exam, and then passing the professional examination."
It is concluded, then, that the attainment of a degree in aircraft
maintenance engineering does not provide the recipient with a background which can be accepted as a realistic qualification for a professional engineer and, accordingly, the beneficiary is not found
eligible for preference classification as a member of the professions.
ORDER: It is ordered that the petition to classify the status of
Nicholas Paraskevas Sakellarides as a preference quota immigrant
under section. 203(a) (3) of the Immigration and Nationality Act, as
amended, be and is hereby denied.
*Matter of Asuncion, Int. Dec. No. 1600.

417

